ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_03_FR.txt.                                                                                          1176



             DÉCLARATION DE M. LE JUGE GEVORGIAN

[Traduction]

   Clarification concernant le paragraphe 49 de l’ordonnance — Lien entre
l’article 4 de la convention de Palerme et les principes de droit international qui y
sont visés — Immunités ratione personae découlant du principe de l’égalité
souveraine des Etats.

   1. Je souscris aux conclusions et raisonnement exposés dans l’ordon-
nance. J’estime néanmoins nécessaire de préciser mon point de vue sur le
lien entre l’article 4 de la convention de Palerme et les principes de droit
international qui y sont visés.
   2. Aux termes du premier paragraphe de cet article, « [l]es Etats Parties
exécutent leurs obligations au titre de la présente Convention d’une manière
compatible avec les principes de l’égalité souveraine et de l’intégrité territo-
riale des Etats et avec celui de la non-intervention dans les aﬀaires inté-
rieures d’autres Etats ». Au paragraphe 49 de l’ordonnance, la Cour a
considéré que cette disposition « n’appara[issait] pas créer de nouvelles
règles concernant les immunités des personnes de rang élevé dans l’Etat ou
incorporer des règles de droit international coutumier concernant de telles
immunités ». Ce faisant, elle ne dit pas, selon moi, que les règles d’immunité
de juridiction pénale étrangère des représentants de l’Etat ne découlent pas
des principes mentionnés à l’article 4 de la convention de Palerme. C’est du
reste précisément l’inverse qui est vrai : ce type d’immunités a ses racines
dans le principe de l’égalité souveraine. Comme l’a noté la Commission du
droit international dans son commentaire de l’article 4 des projets d’article
sur l’immunité de juridiction pénale étrangère des représentants de l’Etat
(concernant la portée de l’immunité ratione personae), « l’immunité
ratione personae … a trait … à la protection de l’égalité souveraine de
l’Etat » (Commission du droit international, paragraphe 6 du commentaire
du projet d’article 4, adopté provisoirement à la soixante-cinquième ses-
sion, Nations Unies, doc. A/68/10, p. 69). La Cour est parvenue à une
conclusion similaire en ce qui concerne les immunités de l’Etat 1.

  1      « La Cour considère que la règle de l’immunité de l’Etat joue un rôle important en
      droit international et dans les relations internationales. Elle procède du principe de
      l’égalité souveraine des Etats qui, ainsi que cela ressort clairement du paragraphe 1
      de l’article 2 de la Charte des Nations Unies, est l’un des principes fondamentaux de
      l’ordre juridique international. Ce principe doit être considéré conjointement avec celui
      en vertu duquel chaque Etat détient la souveraineté sur son propre territoire, souverai-
      neté dont découle pour lui un pouvoir de juridiction à l’égard des faits qui se produisent
      sur son sol et des personnes qui y sont présentes. Les exceptions à l’immunité de l’Etat
      constituent une dérogation au principe de l’égalité souveraine. L’immunité peut consti-
      tuer une dérogation au principe de la souveraineté territoriale et au pouvoir de juridic-
      tion qui en découle. » (Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce
      (intervenant)), arrêt, C.I.J. Recueil 2012 (I), p. 123-124, par. 57.)

                                                                                             32

         immunités et procédures pénales (décl. gevorgian)             1177

   3. Par conséquent, la considération susmentionnée exprimée au para-
graphe 49 renvoie, selon moi, non pas au lien entre immunités et égalité
souveraine, mais à la relation entre les principes de droit international
visés à l’article 4 de la convention de Palerme et la convention elle-même.
C’est donc sous cet angle que je parviens en l’espèce moi aussi à la conclu-
sion, telle que formulée au paragraphe 49, que le diﬀérend allégué dont la
Guinée équatoriale a saisi la Cour « n’a pas trait à la manière dont la
France a exécuté ses obligations au titre des articles 6, 12, 14 et 18 de la
convention » de Palerme.

                                             (Signé) Kirill Gevorgian.




                                                                         33

